Gordon McCloud, J.
¶25 (dissenting in part and concurring in part) — The presumption of nonretroactivity adopted by the United States Supreme Court in Teague v. Lane, 489 U.S. 288, 109 S. Ct. 1060, 103 L. Ed. 2d 334 (1989) (partial plurality opinion), and subsequently by this court,11 applies only to new rules of constitutional law.12 If the *629holding in State v. W.R., 181 Wn.2d 757, 336 P.3d 1134 (2014), were such a rule, then I would agree with the majority that it applied only prospectively because it meets neither of Teague’s exceptions to presumptive nonretroac-tivity: W.R. did not announce a substantive rule of law under Teague,13 and it does not meet Teague’s strict definition of a “watershed rule.”14
¶26 But the holding in W.R. is not the kind of rule that triggers Teague’s presumption, for two reasons. First, W.R. rests in part on statutory as opposed to constitutional interpretation and Teague is “inapplicable to the situation in which [the] Court decides the meaning of a criminal statute.”15 Bousley v. United States, 523 U.S. 614, 620, 118 S. Ct. 1604, 140 L. Ed. 2d 828 (1998). This is because a statute means what it means—that is, it means what the legislature intended—on enactment.16 This court has long *630observed that rule.17 Second, to the extent that W.R. rested on constitutional principles, it did not announce a “new” rule under Teague.
¶27 For these reasons, I would hold that the rule announced in W.R. applies to cases that became final before W.R. was issued and, hence, Bobby Colbert can overcome the one-year time bar to collateral relief. See majority at 618-19 (citing RCW 10.73.100(6)). His claim of jury instructional error should therefore be considered on the merits. On the merits, Colbert has failed to prove that the instructional error caused actual and substantial prejudice. I therefore concur in the majority’s decision to deny relief.
I. The Majority Errs by Applying Teague’s Presumption of Nonretroactivity to a Holding on Legislative Intent
¶28 The majority acknowledges that Teague does not apply to new rules of statutory interpretation: “ ‘[W]here a statute has been construed by the highest court of the state,... there is no question of retroactivity.’ ” Majority at 620 (quoting State v. Moen, 129 Wn.2d 535, 538, 919 P.2d 69 (1996)). But it concludes that Teague applies to the rule announced in W.R. for two reasons: (1) W.R. “involved [no] statutory interpretation” and (2) even if W.R. did involve statutory interpretation, “it was a reinterpretation” and thus our case law on automatic retroactivity “does not logically appear to apply.” Id. at 620 & n.5. I disagree with both of these assertions.
*631a. W.R. contains both a constitutional holding and a holding on legislative intent
¶29 The majority is correct that W.R. is in large part a constitutional holding. W.R. held that this court’s decisions in State v. Camara, 113 Wn.2d 631, 639-40, 781 P.2d 483 (1989), and State v. Gregory, 158 Wn.2d 759, 801-04, 147 P.3d 1201 (2006), which permitted the State to burden the defendant in a first or second degree rape case with proving that the alleged victim consented to sexual contact, violated due process clause protections and must therefore be overruled as incorrect and harmful. 181 Wn.2d at 768-69. We reasoned that Camara and Gregory both misunderstood the significance of the fact that consent “negates” the forcible compulsion element of first and second degree rape:
When we decided Camara . . . [w]e [erroneously] interpreted Martin [v. Ohio, 480 U.S. 228, 107 S. Ct. 1098, 94 L. Ed. 2d 267 (1987),] to mean that requiring a defendant to prove a defense by a preponderance ... is “not precluded by the fact that the defense ‘negates’ an element of a crime.”
Id. at 763 (quoting Camara, 113 Wn.2d at 640). In recognizing this error, W.R. held that even if the legislature intended to burden the defendant in a first or second degree rape case with proving consent (i.e., with negating forcible compulsion), due process clause protections would prohibit the legislature from doing so. Id. at 766-67 (“The defendant cannot be burdened with proving consent by a preponderance of the evidence, as the burden must remain on the State to prove forcible compulsion beyond reasonable doubt.”).
¶30 If this were the only holding in W.R., I would agree with the majority’s assertion that the case “involved [no] statutory interpretation” for purposes of our rules on retro-activity. Majority at 620. But W.R. also clearly contains a holding on legislative intent. Responding to the dissent’s contrary argument, the W.R. majority explains at length that overturning Gregory and Camara “is consistent with *632rape reform laws” in 1975 because those reforms were never intended to burden the defendant with proving consent:
The dissent complains that our decision reverses the progress made in shifting the focus of rape prosecutions away from the victim’s conduct and onto the defendant’s. It does not. As Professor Loh explained in a leading law review article discussed in Camara, the new law “focuses more on the actor’s use or threat of force rather than the victim’s conduct as the external criterion of nonconsentf,]” [but] Washington and “[m]odern statutory and decisional law do not treat force and nonconsent as separate formal elements.” Rather, force is an objective indicator of nonconsent. . . . [Therefore], the [rape reform laws’] shift in focus to “forcible compulsion” was “more a refinement than a reformulation.” It remains that a person is not guilty of rape if the sexual intercourse is consensual.
W.R., 181 Wn.2d at 767 (emphasis added) (third alteration in original) (citations omitted) (quoting Wallace D. Loh, The Impact of Common Law and Rape Reform Statutes on Prosecution: An Empirical Study, 55 Wash. L. Rev. 543, 550, 552 n.43 (1980); Camara, 113 Wn.2d at 637 n.3).
¶31 Indeed, the W.R. dissent does not address the majority’s constitutional holding at all. It makes no attempt to explain how consent and forcible compulsion could coexist (not negate one another); thus, it makes no attempt to argue that Washington’s second degree rape statute would satisfy due process even if it did require a defendant to prove consent. Id. at 771-74 (Owens, J., dissenting). Instead, the W.R. dissent argues only that Washington’s 1975 legislature intended to make the accuser’s consent an affirmative defense to first or second degree rape and defends that policy decision as tending to reduce societal victim-blaming. Id. Had the W.R. majority rested its holding on constitutional principles alone, it would not have needed to rebut the dissent’s statutory interpretation. It would have sufficed to point out that no matter how badly the legislature wanted to burden rape defendants with proving consent, the constitution prohibits it. See id. at 763-65 (“Burdening a *633Defendant with Proving a Defense That Negates an Element of the Crime Charged Violates Due Process”).
¶32 But the W.R. majority goes further than that: it clearly rejects both Camara/Gregory’s constitutional holding and the dissent’s statutory interpretation. Thus, W.R. contains both a constitutional holding and a holding on the legislative intent embodied in the 1975 rape reform laws.
b. W.R.’s statutory holding should apply retrospectively to the time of enactment, even though it overrules a prior decision of this court
¶33 After concluding that W.R. involved no statutory interpretation, the majority goes on to assert that “[e]ven if W.R. was grounded in statutory interpretation,” it would not apply retroactively because “it would have overruled a previous interpretation of the rape statute.” Majority at 620 n.5. Without explanation, the majority concludes that our precedent holding that statutory interpretations date back to the time of enactment “does not logically appear to apply” when this court reverses its own prior interpretation of a statute. Id.
¶34 I disagree. When this court interprets a statute, it makes a determination of legislative intent. See State v. Evans, 177 Wn.2d 186, 192, 298 P.3d 724 (2013) (“The purpose of statutory interpretation is ‘to determine and give effect to the intent of the legislature.’ ” (quoting State v. Sweany, 174 Wn.2d 909, 914, 281 P.3d 305 (2012))). And absent any intervening amendment to the statute in question, that prior legislative intent does not change between enactment and judicial interpretation, no matter what happens in between. See Darkenwald v. Emp’t Sec. Dep’t, 183 Wn.2d 237, 252, 350 P.3d 647 (2015). Thus, logic compels us to apply a statutory interpretation retrospectively to the date of enactment of the language being interpreted, even if we must overturn long-standing lower court precedent to do that. E.g., In re Pers. Restraint of *634Johnson, 131 Wn.2d 558, 568, 933 P.2d 1019 (1997) (retroactively applying statutory interpretation, announced in 1994, that overturned Court of Appeals’ 1988 interpretation because “[o]nce the Court has determined the meaning of a statute, that is what the statute has meant since its enactment”). There is no reason to depart from this rule18 just because the erroneous interpretation at issue is our own.
¶35 I recognize that W.R.’s hybrid statutory-constitutional holding makes this case different from our previous decisions on retroactivity. Those previous decisions all fit neatly into one category—either statutory interpretation19 or constitutional holding.20 Because W.R. contains both, it presents a retroactivity question of first impression.21 But *635in order to answer that question correctly, we must consider the logic underlying our precedent on retroactivity. That logic leads to only one conclusion here: W.R.’s statutory holding should trigger our time-of-enactment rule, and there should be no question of retroactivity. Simply put, there is no logical reason to hold that this court’s longstanding rule—that holdings on legislative intent date back to the time of enactment—drops away when that intent is bolstered by a constitutional mandate. Nor is there any logical reason to apply our time-of-enactment rule when this court corrects a lower appellate court’s statutory interpretation, but not when we correct our own erroneous interpretation.
II. To the Extent That W.R. Is Based on a Constitutional Rule, That Rule Is Not “New” under Teague
¶36 Even if I concluded that W.R.’s statutory holding was insufficient, by itself, to trigger our time-of-enactment rule, I would still conclude that W.R. applies retrospectively to the statute at issue in this personal restraint petition (PRP). This is because W.R. rests on a constitutional rule that was well established in federal case law (despite the fact that it was a significant change in state law) before Colbert’s conviction became final.
*636¶37 The majority correctly notes that a rule is not new, for purposes of Teague retroactivity, if it was dictated by precedent existing when the defendant’s conviction became final. Majority at 623; Beard v. Banks, 542 U.S. 406, 416, 124 S. Ct. 2504, 159 L. Ed. 2d 494 (2004) (rule is not dictated by precedent, and is therefore “new” under Teague, if “reasonable jurists” could differ on this question). But the majority applies this principle incorrectly. It concludes that W.R.’s narrow holding—that the State “bears the burden of proving [non] consent in a second degree rape case” in Washington—was not dictated by precedent because W.R. “expressly overruled our prior cases, which had established the contrary rule,” and on this basis concludes that W.R. announced a “new” constitutional rule under Teague. Majority at 623. This conclusion is wrong for two reasons: it ignores W.R.’s broader constitutional holding—that the State may not burden a defendant with disproving an element of the charged crime—and it conflicts with our cases applying RCW 10.73.100(6)—the time bar exception for PRPs based on a significant, material, and retroactively applicable change in the law.
¶38 Under our cases applying RCW 10.73.100(6), the fact that W.R. expressly overruled prior precedent is significant to Colbert’s PRP for only one reason: it shows that W.R. was a “significant change” in the law triggering an exception to the time bar. Id. at 619. But it does not make W.R. a “new rule” under Teague. See In re Pers. Restraint of Yung-Cheng Tsai, 183 Wn.2d 91, 103-04, 351 P.3d 138 (2015) (explaining that a rule can be a significant change, under RCW 10.73.100(6), without also being a new rule for purposes of Teague). The majority errs by conflating these two different questions. When a constitutional holding is dictated by prior federal precedent, and yet also overrules or supersedes prior Washington precedent, it is a significant change but not a new rule. Id. at 100, 106-07. The constitutional holding in W.R. falls into this category.
*637¶39 W.R. relied on two United States Supreme Court decisions, “[r]ead together,” for its constitutional holding: Martin v. Ohio, 480 U.S. 228, 107 S. Ct. 1098, 94 L. Ed. 2d 267 (1987), and Smith v. United States, 568 U.S. 106, 133 S. Ct. 714, 184 L. Ed. 2d 570 (2013). 181 Wn.2d at 764. Martin, which established the “negates analysis” this court applied in W.R., id. at 764-65, was decided 20 years before Colbert’s conviction became final. And while Smith was decided several years after Colbert’s conviction became final, it did not alter the relevant part of Martin’s due process holding—the negates analysis—at all. On the contrary, Smith refers to that analysis as a long-settled, nondebatable constitutional requirement: “The State is foreclosed from shifting the burden of proof to the defendant only ‘when an affirmative defense . . . negate [s] an element of the crime [,] ’... but [not where it] ‘does not controvert any of the elements of the offense itself.’ ” Smith, 568 U.S. at 110 (quoting Martin, 480 U.S. at 237 (Powell, J., dissenting); Dixon v. United States, 548 U.S. 1, 6, 126 S. Ct. 2437, 165 L. Ed. 2d 299 (2006)). In other words, the Smith decision recites the negates analysis as a background rule, not a new rule.
¶40 W.R. recognizes this fact. It refers to Smith as “clarifying” that our prior precedent—Gregoiy and Camara— was already incorrect under Martin. 181 Wn.2d at 763 (explaining that the Camara court failed to apply the negates analysis because it misinterpreted Martin), 768 (“Camara and Gregory . . . misapprehend United States Supreme Court precedent and misdescribe the relationship between forcible compulsion and nonconsent . . . [, and] neither case explains how two things can be conceptual opposites without negating one another.”); see also id. at 764-65 (acknowledging that, Camara’s and Gregory’s error aside, “[s]ince Martin, we have applied the negates analysis to a variety of defenses,” including in the rape context). Thus, it finds Gregory and Camara “incorrect”—the first prerequisite to overruling a prior decision—because they *638misconstrued precedent from 1987 (Martin). 181 Wn.2d at 768-69.
¶41 W.R.’s constitutional holding thus rests on federal precedent that is almost 30 years old—precedent that existed shortly before this court decided Camara and long before Colbert’s conviction became final. Thus, W.R. does not announce a new rule for purposes of Teague’s analysis.
¶42 The majority offers no clear explanation for its contrary conclusion (other than its erroneous assertion that a holding announces a new rule if it overrules a prior case). Majority at 623. It implicitly endorses the State’s argument that because three justices dissented in W.R., W.R. announced a rule about which “reasonable jurists could disagree.”22 But as explained above, W.R. held that the negates analysis this court rejected in Camara was in fact dictated by United States Supreme Court precedent from 1987 (Martin). 181 Wn.2d at 764-65. Thus, W.R. applied a preexisting constitutional rule; it did not announce a new one. Where that occurs, the dictated-by-precedent question is answered, and a prior dissenting opinion—no matter how well written—does not constitute reasonable disagreement for purposes of Teague. That is why every federal court of appeals to consider the question has held that the companion holdings in Missouri v. Frye, 566 U.S. 134, 132 S. Ct. 1399, 182 L. Ed. 2d 379 (2012), and Lafler v. Cooper, 566 U.S. 156, 132 S. Ct. 1376, 182 L. Ed. 2d 398 (2012), were dictated by the holding in Strickland v. Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), and *639thus did not announce any new rule under Teague,23 even though both Lafler and Frye were split decisions.24
III. The Instructional Error Did Not Cause Actual and Substantial Prejudice; Thus, Colbert Is Not Entitled to Relief on Collateral Review
¶43 As the majority recognizes, Colbert’s jury received an instruction on consent that violated due process protections. Majority at 617-18 (jury instruction burdening Colbert with proving consent by a preponderance was error under W.R.). Because this instruction violated both the statute and the constitution, we apply the prejudice standard applicable to constitutional errors: Colbert is entitled to relief in this collateral proceeding if he can show actual and substantial prejudice. In re Pers. Restraint of Cook, 114 Wn.2d 802, 810, 792 P.2d 506 (1990) (citing In re Pers. Restraint of Haverty, 101 Wn.2d 498, 504, 681 P.2d 835 (1984)). This is a significantly higher burden than Colbert would face on direct appeal, where the State would have to prove the error harmless beyond a reasonable doubt. W.R., 181 Wn.2d at 770 (citing State v. Guloy, 104 Wn.2d 412, 425, 705 P.2d 1182 (1985)). To demonstrate actual and substantial prejudice, Colbert must demonstrate that “ ‘more likely than not he was prejudiced by the error.’ ” In re Pers. Restraint of Brockie, 178 Wn.2d 532, 539, 309 P.3d 498 (2013) (quoting In re Pers. Restraint of Hagler, 97 Wn.2d 818, 826, 650 P.2d 1103 (1982)). Colbert does not meet that burden.
*640¶44 The State offered testimony by seven witnesses: the victim, K.P., and six witnesses who corroborated her account of the rape with testimony about her relationship with Colbert, her demeanor before and after the rape, and/or the events surrounding the rape.
¶45 K.P. testified that she went to Colbert’s apartment on March 18, 2004, to borrow cigarettes, Verbatim Report of Proceedings (VRP) (Feb. 1, 2005) at 48; that he put his fingers through her belt loops and backed her up against his kitchen sink, id. at 69; and that he unbuttoned/unzipped her jeans while she was telling him no, id. at 50, 70-71. She testified that he maneuvered her into a position where she was trapped between a kitchen counter and Colbert’s refrigerator, and then, standing behind her, pushed her pants down. Id. at 73-76. She said that while she was bending down to try to pull up her pants, Colbert held her torso down with his arm and forced his penis into her vagina. Id. at 77-78. She testified that he stopped after about a minute and that she then ran to the apartment of her friend Breeanna Loomis and, at some point shortly thereafter, called her recent ex-boyfriend (Justin Olson) and then the police. Id. at 79-81; VRP (Feb. 2, 2005) at 140. She testified that she had not seen Colbert socially since the rape, but did see him approaching her house a few days afterward and immediately called the police again. VRP (Feb. 1, 2005) at 82. After the rape occurred, K.P. obtained an antiharassment order against Colbert. VRP (Feb. 2, 2005) at 152-53.
¶46 K.P. also testified that Colbert had made unwanted sexual advances toward her about two weeks before the rape: while the two were alone together in her bedroom watching a movie, he “[s]howed [her] his penis and told [her] he just needed one night.” VRP (Feb. 1, 2005) at 42. She said that on that occasion she asked him to leave and he did. Id. at 43.
¶47 On cross-examination, K.P. testified that she did not “struggle” or scream when Colbert raped her because she *641had learned in a “[r]ape assistance” course that that could make a situation more dangerous. VRP (Feb. 2, 2005) at 131-33. She also admitted that she had a 2001 (juvenile) conviction for felony theft. Id. at 144.
¶48 Loomis testified that K.P. came to her apartment on March 18, 2004, appearing to be in shock, and “dropped to the floor and started crying hysterically.” Id. at 212. Loomis testified that K.P. told her that Colbert had raped K.P., but K.P. was too hysterical to report other details. Id. at 213-14. Loomis said that she and K.P. then went to K.P.’s house, where K.P. called the police, and that Loomis then accompanied K.P. to the hospital. Id. at 214-15. Loomis described K.P.’s demeanor at the hospital as “[b]lah, just nothing,” and said she had never seen K.P. act that way before. Id. at 216. She testified that when the two returned to K.P.’s house after the hospital examination, they talked for about an hour and K.P. cried most of that time. Id. at 217. She also said that K.P.’s demeanor since that time had been angrier, more hostile toward men, and quieter than before. Id. Finally, Loomis testified that she and K.P. were close friends before all of this took place, but were no longer friendly; that the two had not discussed the rape or the trial since March 18, 2004; and that Colbert had denied raping K.P. when Loomis asked him about it. Id. at 217-19.
¶49 Dr. Kirk Brownell testified that he examined K.P. on the evening of March 18, 2004. VRP (Feb. 3, 2005) at 33-34. He said that K.P. told him she had been raped; the account that he said K.P. gave him was consistent with K.P.’s testimony at trial. Id. at 38-40. He testified that based on K.P.’s description of the rape, he did not expect to find any physical injuries, that he did not find any, and that this was the case in about half of the sexual assault evaluations he performed. Id. at 41-43. Dr. Brownell explained that “[i]t’s well known that... often a woman out of fear or many other factors may not resist in such a way that would make injury likely” and that “[vaginal] tissue is pliable elastic, stretchy and can absorb a fair amount of trauma.” Id. at 44.
*642¶50 Officer Brent Thompson of the Mount Vernon Police Department testified that at about 6:00 p.m. on March 18, 2004, K.P. told him she had been sexually assaulted and that he took her to the hospital shortly thereafter. Id. at 66-68. He said that he took her full written statement at the hospital. Id. at 68. He described her demeanor as “withdrawn” at all times. Id. at 69.
¶51 Officer Joel McCloud, also with the Mount Vernon Police Department, testified that he was assigned on March 18, 2004, to investigate K.P.’s rape complaint. Id. at 77. For the investigation, Officer McCloud searched Colbert’s apartment and interviewed K.P, Loomis, another woman, and Colbert. Id. at 79-81. Officer McCloud testified that although he spoke to K.P. more than once, she never told him about the incident in which Colbert exposed his penis to her. Id. at 88. He testified that he recorded an interview with Colbert, at which Colbert waived his right to an attorney. Id. at 89-91.
¶52 Olson testified that he was currently dating K.P. but did not think that the two were dating on March 18, 2004. Id. at 130. He testified that he had discussed the rape with K.P. only “[o]nce or twice, maybe” and explained that “[s]he doesn’t care to discuss it” Id. at 141. He corroborated K.P.’s account of the incident in which Colbert exposed his penis to her, saying that she told him about it immediately after it occurred. Id. at 145. He testified that the incident made him angry but that he didn’t confront Colbert about it because he wanted to “be there for [K.P.’s] children ... [and] couldn’t be an appropriate father figure ... in a jail cell.” Id. at 145-46. Olson also testified, however, that he forgot to mention the penis-exposure incident when he was initially interviewed by detectives for the rape investigation. Id. at 146. He said that K.P. left him a voice message on March 18, 2004, saying that there was an emergency and that when he saw her later that day, she was hysterical. Id. at 147. He said that since that day, K.P. had been less socially outgoing, had dressed more conservatively, and did not “discuss anything related to the incident.” Id. at 150-51.
*643¶53 Defense counsel asked Olson whether, on the day of the alleged rape, K.P. had told him that “she wanted to call [Olson] first and sort it out and get the story straight before calling [the police].” Id. at 147. Olson emphatically denied that K.P. had ever made such a statement, but explained that when he first spoke to K.P. on March 18, 2004, she was so hysterical that he “told her that she needed to calm down and relax so that she would be able to communicate in a proper manner if she decided to call the police.” Id. at 147-48.
¶54 Finally, K.P.’s mother testified that in March 2004, K.P. and her two children occupied the master bedroom of the house where K.P.’s mother also lived. VRP (Feb. 7, 2005 (p.m.)) at 92. She stated that this room had a sliding glass door leading to the outside and another door leading to a hallway inside the house. Id. She testified that the door to the hallway had no “metal plates that would match up the doorknob closer” and therefore had never “been able to latch so it would close” as long as her family had lived there. Id. at 93-94. The State offered photographs of the door, illustrating its lack of any latching mechanism. This contradicted Colbert’s testimony (discussed below) that the door locked and clicked.
¶55 The defense presented testimony by two witnesses: Colbert and Brandi Bowers, an investigator for the Skagit County Public Defender’s Office.
¶56 Bowers testified that she interviewed Loomis in December 19, 2004. VRP (Feb. 4, 2005) at 5-6. She described Loomis as “seemfing] protective of [K.P.] ” and reluctant to speak with Bowers during this interview. Id. at 8. She also said that she called Loomis on February 1, 2005, to clarify some things; that someone other than Loomis answered the phone; and that Bowers believed this other person was K.P. Id. at 9-10. She also testified, however, that this other person might have sounded like Loomis’ sister. Id. at 11-12, 30-31. Bowers testified that she was present when defense counsel interviewed Olson, and that Olson told defense *644counsel that K.P. called him before she called the police so that they could “sort it out get the stories straight . . . because she said they wouldn’t believe her.” Id. at 21. On cross-examination, Bowers admitted that she did not videotape or audiotape her interview with Loomis, and that she did not actually write down anything in her notes about Loomis seeming reluctant or protective. Id. at 25-26.
¶57 Colbert testified that he was having a secret affair with K.P. while she was dating Olson and that on at least two occasions after Olson left for work, Colbert “sneak [ed] over” to K.P.’s bedroom for sexual contact short of intercourse. Id. at 112-13. Colbert also testified that the first sexual contact he had with K.P. occurred while Olson, K.P., Colbert, and others were all socializing at K.P.’s house and Olson was out getting food for everyone. VRP (Feb. 7, 2005 (a.m.)) at 69-70.
¶58 Colbert described this sexual encounter in various different ways. First, he testified that he asked K.P. to perform oral sex on him in her bedroom and that she willingly did so. VRP (Feb. 4, 2005) at 111. Later, he testified that K.P. was both “lying on the bed” and “sitting in a suggestive way,” prompting Colbert to ask her, “[W] hat’s up?” VRP (Feb. 7, 2005 (a.m.)) at 76. He said that K.P. responded by getting up to lock the bedroom door, pushing him back down on the bed, and unbuttoning his pants. Id. at 77. On direct examination, Colbert testified that he and K.P. were alone when this occurred. VRP (Feb. 4, 2005) at 111. On cross-examination, he said that after he asked K.P. to perform oral sex on him, “[s]he took her oldest child to the door, gave her to one of her sisters or something; then she closed the door and clicked it.” VRP (Feb. 7, 2005 (a.m.)) at 70-71. Colbert gave a detailed description of the door’s locking sound. He testified that K.P. “[s]hut and locked” the bedroom door, VRP (Feb. 4, 2005) at 111, and that he “heard a click ... [1]ike a bolt lock turning,” VRP (Feb. 7, 2005 (a.m.)) at 71.
¶59 When asked why he left K.P.’s house immediately after this incident, Colbert explained that he felt bad and *645couldn’t face Olson, who would soon be returning with the food. Id. at 80. But he also testified that he (Colbert) quickly “got over it” and didn’t avoid Olson in the days afterward. Id. Colbert explained that K.P. had been unfaithful to Olson with many men and that if Olson wanted to be with “that kind of girl,” it was his choice. Id. at 85.
¶60 Regarding the rape charge itself, Colbert testified that he and K.R had vaginal intercourse for the first time on March 18, 2004, in his kitchen, after K.R let herself into his apartment, smoked a cigarette with him, and then initiated sexual contact. VRP (Feb. 4, 2005) at 114-17. Colbert testified that they had sex in the kitchen in front of an uncovered window. Id. at 118. He said that the sex did not last long and was not completed because the position hurt his back. Id. at 121-22. Colbert testified that he told “[a]lmost everybody I come in contact with,” including Olson, about this sexual encounter. Id. at 126. He said that this made Olson “hot as a fire cracker.” Id. Later he explained that he told Olson about the sex only after K.P. told Olson, when Olson came to Colbert’s apartment on the evening of March 18, 2004, kicked his door open, and demanded that Colbert “defend [him]self.” VRP (Feb. 7, 2005 (p.m.)) at 71. Colbert testified, “I told him his girlfriend was a ho and that she had been performing oral sex on me even before he knew it. I apologized to him for that. I told him if he wants to fight over a girl that’s loose like that we could do it.” Id. When asked how Olson reacted to those statements, Colbert said, “Well it broke his heart.” Id.
¶61 Colbert theorized that K.P. and Loomis “cooked up” the conspiracy against him because they both wanted to sleep with him and, when K.P. “got [him] first,” Loomis was angry. Id. at 47-48. He also suggested that K.P. made up the rape either because she was mad at him for selling his car, leaving Olson with no vehicle to borrow to get to work, or because K.P. needed to explain to Olson why she had had sex with Colbert and it was easy to accuse a black man of rape. Id. at 70. (On cross-examination, Colbert acknowl*646edged that K.P. was not a white woman accusing a black man of rape, since K.P. is black. Id. at 80.) Finally, he said he couldn’t explain why K.P. would make up the rape but that “she might have . . . been super high one day.” Id. at 79.
¶62 On cross-examination, Colbert testified that when he was served with the antiharassment petition, he threw it in the garbage; he claimed he did not understand that the notice advised him of his right to contest the petition at a hearing. VRP (Feb. 4, 2005) at 130-31.
¶63 The jury heard two completely different versions of what happened in this case and had the chance to evaluate the credibility of the defendant, the accuser, and the other witnesses. According to the State’s theory, Colbert raped K.P. when she went to his apartment looking for cigarettes. According to the defense theory, Colbert and K.P. had been having a secret sexual affair for a few weeks when K.P. suddenly decided to tell her boyfriend about the affair and then successfully enlisted her boyfriend and another friend in a conspiracy to frame Colbert for rape. The State’s theory was supported by the overwhelmingly consistent testimony of six separate witnesses. None of these witnesses was successfully impeached on cross-examination. The defense theory, on the other hand, was supported by two witnesses. One of these witnesses, investigator Bowers, provided testimony that was largely speculative. The other, Colbert, offered a version of events that was permeated with internal inconsistencies and, with respect to K.P.’s bedroom door, directly contradicted by physical evidence. In light of this testimony, I cannot conclude that Colbert was actually and substantially prejudiced by the erroneous instruction on consent.
¶64 I recognize that consent was the sole contested issue in this case, since the physical act of sexual intercourse was not disputed. In a direct appeal, where the State would have to prove harmlessness beyond a reasonable doubt, a burden-shifting error on this central issue might well result in reversal. But in this collateral attack, Colbert bears the *647burden of proving that the error more likely than not affected the outcome. Brockie, 178 Wn.2d at 539. He has not met that burden.
CONCLUSION
¶65 Under our precedent, the holding in W.R. is not a new rule of constitutional law triggering a presumption of nonretroactivity. Instead, it is based in significant part on statutory interpretation. I therefore respectfully dissent from the decision that W.R. does not apply retrospectively to this PRP. I concur in the majority’s result, however, because I conclude that Colbert has not shown that he was actually and substantially prejudiced by the instructional error in this case.
Fairhurst, J., concurs with Gordon McCloud, J.

 In re Pers. Restraint of St. Pierre, 118 Wn.2d 321, 325-26, 330, 823 P.2d 492 (1992).


 Teague, 489 U.S. at 310 (“Unless they fall within an exception to the general rule, new constitutional rules of criminal procedure will not be applicable to those cases which have become final before the new rules are announced.’’); Danforth v. *629Minnesota, 552 U.S. 264, 266, 128 S. Ct. 1029, 169 L. Ed. 2d 859 (2008) (“New constitutional rules announced by this Court that place certain kinds of primary individual conduct beyond the power of the States to proscribe, as well as ‘watershed’ rules of criminal procedure, must be applied in all future trials, all cases pending on direct review, and all federal habeas corpus proceedings.’’).


 Cf. Montgomery v. Louisiana, _ U.S. _, 136 S. Ct. 718, 732-34, 193 L. Ed. 2d 599 (2016) (Miller v. Alabama, 567 U.S. 460, 465, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012) prohibition on mandatory life without parole for juvenile offenders announced a new substantive rule under Teague).


 Federal cases generally hold that a burden-shifting error triggers the second Teague exception (for watershed new rules) only if it is a structural error. E.g., United States v. Sanders, 247 F.3d 139, 148-49 (4th Cir. 2001) (distinguishing rule adopted in Sullivan v. Louisiana, 508 U.S. 275, 113 S. Ct. 2078, 124 L. Ed. 2d 182 (1993), which applies retroactively under Teague, from rule adopted in Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), which does not, on the ground that Apprendi errors may be found harmless); Humphrey v. Cain, 120 F.3d 526, 529 (5th Cir. 1997) (Sullivan rule applies retroactively because a structural error makes verdict fundamentally unreliable), vacated in part on other grounds on reh’g, 138 F.3d 552, 553 (5th Cir. 1998) (en banc); Harmon v. Marshall, 69 F.3d 963, 967 (9th Cir. 1995); Adams v. Aiken, 41 F.3d 175, 178-79 (4th Cir. 1994). And the error recognized in W.R., 181 Wn.2d 757, is not structural.


 This is because a holding on legislative intent always applies retroactively: “A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction.’’ Rivers v. Roadway Express, Inc., 511 U.S. 298, 312-13, 114 S. Ct. 1510, 128 L. Ed. 2d 274 (1994) (emphasis added).


 In re Pers. Restraint of Johnson, 131 Wn.2d 558, 568, 933 P.2d 1019 (1997).


 In re Pers. Restraint of Hinton, 152 Wn.2d 853, 859-60 & n.2, 100 P.3d 801 (2004) (retroactively applying statutory interpretation announced in In re Personal Restraint of Andress, 147 Wn.2d 602, 608-09, 56 P.3d 981 (2002), because “Andress determined what the statute had meant since 1976”); Johnson, 131 Wn.2d at 568 (retroactively applying statutory interpretation announced in In re Personal Restraint of Sietz, 124 Wn.2d 645, 650-52, 880 P.2d 34 (1994), because “[o]nce the Court has determined the meaning of a statute, that is what the statute has meant since its enactment”); State v. Moen, 129 Wn.2d 535, 538-39, 919 P.2d 69 (1996) (retroactively applying statutory interpretation announced in State v. Krall, 125 Wn.2d 146, 881 P.2d 1040 (1994), because “where a statute has been construed by the highest court of the state, the court’s construction is deemed to be what the statute has meant since its enactment”); In re Pers. Restraint of Moore, 116 Wn.2d 30, 38, 803 P.2d 300 (1991) (holding on legislative intent “relates back to the enactment of that legislation”).


 Other than perhaps unwillingness to acknowledge that we also make mistakes. But our mistakes about legislative intent, like lower court mistakes about legislative intent, should be corrected just as completely.


 E.g., Hinton, 152 Wn.2d at 859-60 & n.2; Johnson, 131 Wn.2d at 567; Moen, 129 Wn.2d at 538-39; In re Pers. Restraint of Vandervlugt, 120 Wn.2d 427, 432, 842 P.2d 950 (1992); Moore, 116 Wn.2d at 38; State v. Darden, 99 Wn.2d 675, 678-79, 663 P.2d 1352 (1983).


 E.g., In re Pers. Restraint of Eastmond, 173 Wn.2d 632, 639-40, 272 P.3d 188 (2012) (applying Teague analysis to rule announced in State v. Williams-Walker, 167 Wn.2d 889, 897-900, 225 P.3d 913 (2010), that constitutional jury trial right applies to the imposition of a sentence enhancement); In re Pers. Restraint of Rhome, 172 Wn.2d 654, 666-67, 260 P.3d 874 (2011) (applying Teague analysis to petitioner’s proposed due process rule); State v. Kilgore, 167 Wn.2d 28, 35, 216 P.3d 393 (2009) (under Teague analysis, constitutional rule announced in Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004), applies only to cases pending on direct review or not yet final); State v. Abrams, 163 Wn.2d 277, 290-91, 178 P.3d 1021 (2008) (applying Teague analysis to new rule based in constitutional jury trial right); In re Pers. Restraint of Markel, 154 Wn.2d 262, 270-71, 111 P.3d 249 (2005) (rule announced in Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004), does not apply retroactively under Teague).


 Colbert is correct that our most relevant precedent is In re Personal Restraint of Grasso, 151 Wn.2d 1, 84 P.3d 859 (2004) (plurality opinion). That case, like this one, involved the retroactivity (under RCW 10.73.100(6)’s time bar) of a holding with both statutory and constitutional aspects. Id. at 11-12 (considering retroac-tivity of holding in State v. Rohrich that child hearsay statute required child witness to actually testify since “[t]he Legislature intended the child hearsay statute to be constitutional and ‘carefully drafted [it] to avoid any confrontation clause problems,’ ” 132 Wn.2d 472, 476-81, 939 P.2d 697 (1997) (second alteration in original) (quoting Judy Yun, Note, A Comprehensive Approach to Child Hearsay *635Statements in Sex Abuse Cases, 83 Colum. L. Rev. 1745, 1766 (1983))). But because Grasso is a fragmented opinion and presented a different procedural posture—in Grasso, the petitioner’s case was not final before Rohrich was decided—I agree with the majority that it does not control the outcome here. Majority at 621-22; Grasso, 151 Wn.2d at 11-12 (lead opinion) (concluding that Rohrich had both a statutory and constitutional holding), 21-24 (Madsen, J., concurring) (concluding that Rohrich holding was purely statutory), 25-26 (Sanders, J., dissenting) (concluding that Rohrich was hybrid holding). I disagree with the majority, however, that Grasso is distinguishable from this case for any other reason. See majority at 622 (asserting that this case implicates a rule of purely constitutional dimensions, whereas Grasso implicated statutory interpretation). The lead opinion in Grasso specifically distinguished the statutory and constitutional components of the Rohrich holding and concluded that the statutory components alone triggered retroactive application under our precedent. Grasso, 151 Wn.2d at 12. While this was arguably dicta, given the procedural posture of the case, it is the most relevant discussion our case law contains regarding the retroactive application of a hybrid holding. And it supports retroactivity in this case.


 Majority at 623 (“A new rule is defined as one that breaks new ground or ‘was not dictated by precedent existing at the time the defendant’s conviction became final!,] ■ ■ ■ [and] if reasonable jurists could disagree on the rule of law, the rule is new.’ W.R. is such a new rule.” (citation omitted) (internal quotation marks omitted) (quoting In re Pers. Restraint of Haghighi, 178 Wn.2d 435, 443, 309 P.3d 459 (2013))); Suppl. Br. of Resp’t on PRP at 16 (“A “new rule’ is one that was not ‘dictated by precedent existing at the time the defendant’s conviction became final’. When reasonable jurists could disagree on the rule of law, the rule is new. The decision in W.R. resulted in a three justice dissent. Reasonable jurists did disagree.” (citations omitted) (quoting State v. Evans, 154 Wn.2d 438, 444, 114 P.3d 627 (2005))).


 Williams v. United States, 705 F.3d 293, 294 (8th Cir. 2013) (per curiam); In re Liddell, 722 F.3d 737, 738-39 (6th Cir. 2013) (per curiam); In re Graham, 714 F.3d 1181, 1182-83 (10th Cir. 2013) (per curiam); In re King, 697 F.3d 1189, 1189 (5th Cir. 2012) (per curiam); In re Perez, 682 F.3d 930, 932-33 (11th Cir. 2012) (per curiam); Hare v. United States, 688 F.3d 878, 879 (7th Cir. 2012); Buenrostro v. United States, 697 F.3d 1137, 1140 (9th Cir. 2012).


 Lafler, 566 U.S. at 175 (Scalia, J., dissenting) (complaining that six-member majority “opens a whole new field of constitutionalized criminal procedure: plea-bargaining law’’); Frye, 566 U.S. at 155 (Scalia, J., dissenting) (criticizing five-member majority for issuing a holding that is “inconsistent with the Sixth Amendment and decades of our precedent’’).